DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 
Status
Claims 1, 2, 10-20, and 22-25 are pending. Claims 3-9 are canceled. Claims 11-19 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Accordingly, Claims 1, 2, 10 and 20 are examined.

Election/Restrictions
Applicant elected Group I drawn to a method of treating a malignancy; nasopharyngeal carcinoma, monotherapy, and Example 40 
    PNG
    media_image1.png
    180
    182
    media_image1.png
    Greyscale
 as the compound in the reply filed on 10/24/2019.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed with Applicant’s last response.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the structure formula (I) (NOTE: para positioning on piperidine ring structure) 
    PNG
    media_image2.png
    191
    487
    media_image2.png
    Greyscale
. However, none of the structures in Claim 2 are encompassed by the structure in Claim 1 having the para-piperidine moiety because almost all of them are meta-piperidine structures. One compound in Claim 2 even contains a pyrrolidine in place of the piperidine ring structure. For these reasons, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention.
For similar reasons, Claim 2 does not further limit Claim 1. 

Claim 1 recites variables that do not exist in the structure, e.g., n1, n2, m1, m2, v1, etc. Applicant is encouraged to review the Claims and ensure that the variable are defined properly.
Claim 1 will be construed as reading on formula (I) wherein the piperidine ring is a meta-piperidine instead of a para-piperidine. 
Appropriate correction is required.

Scope of Enablement
Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pancreatic cancer that is positive for Epstein Barr virus (EBV) with the compound structures of instant Claim 2, does not reasonably provide enablement for 1) treating any malignancy that is positive for EBV or 2) treatment with all the millions of compounds encompassed by general formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).   Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 
1.    The nature of the invention, breadth of claim, state and predictability of the art, and relative skill level:
The invention is based on the recognition that inhibition of CCR4 can be used to treat any malignancy disorders that is positive for Epstein Barr virus such as Burkitt’s Lymphoma, gastric cancer and many other types of cancers.  The claimed invention is very broad and the written description does not support the claimed treatment.  Cancer will be used here to demonstrate that the claimed invention as written is not enabled as required by 35 U.S.C. 112(a).

It is unpredictable whether a drug can be used to treat malignancies in a patient such as skin cancer.  In the case of cancer, it cannot be predicted if a drug will be successful in treating one type of cancer and this unpredictability increases when trying to treat a broader spectrum of cancers including melanoma, basal cell carcinoma, squamous cell carcinoma. Although test can be used for certain functions related to certain cancers, those functions are not related to all cancers. Furthermore, even testing functions that are related to a particular cancer can be misleading because a controlled environment in vitro cannot predict what will happen in vivo. 
 
Compound of instant formula (I) shown to reduce tumor volume 
Marshall et al. (attached) shows that CCR4-351, a compound of formula (I) having CCR4-antagonist activity inhibited tumor volume of Pan02 (pancreas)-OVA tumor-bearing mice. See Marshall, Fig. 4A. However, this does not support the treatment of any EBV+ malignancy by administering any one of the potential structures that can be drawn from general formula (I).

Applicant refers to a clinical trial using CCR4-475 in treatment of EBV+ lymphoma but the information is not part of the current file.

Anticancer Assays
The unpredictable nature of cancer assays has long been recognized. See, e.g., Gura (Science, vol. 278, pp. 1041-1042 (1997)), which provides an overview of the problems involved with sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile. Since formal screening began in 1955 many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (second paragraph of the article). As noted therein, the “fundamental problem in drug discovery for cancer is that the model systems are not predictive at all.” The reasons are many, including basic differences between human patients on the one hand, and animal and cell culture models on the other (third paragraph of the article).
An efficient means of predicting activity with in vivo models remains desirable for compounds with anti-proliferative activity in vitro to this day. See the abstract of Johnson et al., British Journal of Cancer, vol. 84(10), pp. 1424-1431 (2001). As noted at the bottom of page 1424, the current “drug screening and development scheme remains an empirical one.” See also the first paragraph of the “Discussion” section at page 1430 wherein the authors state that “analysis of xenograft versus clinical results illustrates that a histology to histology comparison of these models to activity in the clinic cannot be reliably discerned for these ‘empirically’ selected compounds acting against non-molecularly characterized tumors.”  
 
Angiogenesis/Metastasis
Therapies targeted to the common mechanism of angiogenesis have been tried as a means to overcoming the problems arising from the tremendous heterogeneity among different cancer types. Antiangiogenic therapies remain unpredictable, however, and have mainly failed due to numerous factors, including poor correlation between activity in rodent models and therapeutic efficacy in human patients; the tissue and/or tumor specific nature of vasculature; and the lack of a feasible means to monitor antiangiogenic response in patients. Due to these difficulties, additional markers associated with specific pathologies must further be identified, and even when there are no reasonable expectation of therapeutic success can be guaranteed (in part because drug delivery to the ischaemic site can be a major limiting factor, especially given the lack of tools with which to monitor site specific drug availability within the tumor). See Gupta et al., Postgrad. Med. J., vol. 81, pp. 236-242 (2005) at the passage bridging the bottom of the lefthand column to the penultimate line on page 239.

As a result of such difficulties, different types of cancers must follow individualized strategies for angiogenesis based treatment. Consequently, most “treatments hold promise but will have to be clinically tested for different kinds and different stages of tumor growth.” Gupta et al. at the lefthand column of page 240. 

Altering Drug Structure 
Although it is an old and well established art, the state of medicinal drug development is unpredictable and would not support the current claim for treating the multitude of diseases with any one of the vast number of compounds currently claimed.  The invention requires varying substituent modifications that read on millions of different compounds. Applicant alleges that any compound encompassed by these structures is useful for inhibiting C-C Motif Chemokine Receptor 4 (CCR4) and thereby treat EBV+ malignancy, which the specification alleges is associated with increased CCR4 activity such as nasopharyngeal cancer, Burkitt's Lymphoma, gastric carcinoma and many more. The art recognizes that binding to receptors is an important factor in the activity of the drugs. However, effective binding of drug molecules to receptors involves multiple complex factors. One of the factors involves the functional groups of receptor pockets interacting with specific regions of the drug/ligand in a "lock and keys" fashion (Dick RM (2011). "Chapter 2. Pharmacodynamics: The Study of Drug Action". In Ouellette R, Joyce JA. Pharmacology for Nurse Anesthesiology. Jones & Bartlett Learning:pp. 17-26 - particularly p. 17, fight column, second paragraph; Figure 2-1 at p. 18; p. 18, right column second paragraph). For example, a positively charged group at a specific location within the binding pocket may interact with a negatively charged region on a ligand, thus increasing the binding force between the two compounds and increasing the affinity. Another important factor is the effect the drug has when it interacts with a receptor or the intrinsic activity (Dick, p. 18, right column, 3rd paragraph). It is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound. Thus, although the new analogs may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable." J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.
 
2.    The amount of direction or guidance provided and the presence or absence of working examples:
The specification fails to provide any substantive guidance to treat malignancies positive for EBV, generally. In fact, there is no examples showing any positive treatment of cancer in a subject using the claimed compounds. 
 
3.    The quantity of experimentation necessary: 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating a malignancies positive for Epstein Barr as inferred by the claim and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Response to Arguments and Cutler Declaration II
To demonstrate that the specification enables the claimed invention, Applicant submitted a declaration to demonstrate that one of the compounds encompassed by formula (I), i.e., CCR-351, decreased iTreg frequency by 81% in tumors of CT26 tumor cell-bearing mice when administered at 30 mg/kg. The compound also decreased tumor volume in Pan02-OVA-bearing mice. However, due to the known difficulties and unpredictable nature of cancer treatment as shown above, one cannot extrapolate the limited teachings in the specification to support the treatment as broadly claimed. Given the unpredictability of cancer treatment, showing that a compound inhibits CCR4 does not mean it will inhibit any malignancy that is positive for EBV as currently claimed. Therefore, the data provided by the declaration is insufficient to establish that the as-filed specification provides enablement for treating any malignancy by administering any one of the millions of compounds encompassed by the claimed invention. 

Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629